 

Exhibit 10.1

BUSINESS CONSULTANCY AGREEMENT

 

For this particular instrument (this “Agreement”) the parties described below,
by free will, sign this instrument of business consultancy agreement under the
following terms and conditions:

 

LAKELAND BRASIL S.A. located in Salvador, BA, at Rua Luxemburgo, 260, Loteamento
Granjas Rurais Presidente Vargas, quadra 0, lotes 82-83, Zipcode 41230-130,
registered with corporate Taxpayer’s roll CNPJ/MF under number
04.011.170/0001-22, herein represented pursuant to its Bylaws, hereinafter
simply referred to as CLIENT; and on the other hand;

 

MULTIPLICA Soluções EMPRESARIAIS LTDA., located in São Paulo, SP, at Rua Rego
Barros, n2. 570, apto 104 bloco D, Jardim Vila Formosa, Zipcode 03460-000,
registered with coporate Taxpayer’s CNPJ/MF under number 14.782.440/0001-52,
herein represented pursuant to its Bylaws, hereinafter simply referred to as
CONSULTANT,

 

WHEREAS, the CLIENT wishes to have the CONSULTANT performing the services
hereinafter referred to, and

 

WHEREAS, the CONSULTANT is willing to perform these services,

 

NOW THEREFORE THE PARTIES, hereby agree as follows:

 

1.The CLIENT hires the CONSULTANT to perform, in pertinent part, the following
services:

 

a)Assistance in securing immediate financing for CLIENT in order to alleviate
cash flow constraints that are restricting its return to profitability,
including, without limitation, loan guarantees by CONSULTANT (or affiliates) on
behalf of CLIENT to various financial institutions.

b)Emergency structuring and cash flow management services to ensure CLIENT will
be able to secure future third party financing.

c)Assistance in negotiation and revision of VAT Tax issues.

d)Placing a full-time financial analyst at the office of the CLIENT.

 

2.MANAGING COMMITTEE:

a)A Managing Committee will be created and will consist of one (1)
representative of CLIENT and one (1) representative of CONSULTANT.

b)The Managing Committee will meet daily to discuss payment of invoices,
financing of accounts receivable, factoring and negotiations with suppliers and
banks. Payments proposed to be made to vendors and suppliers and loans must be
pre-approved by the mutual agreement of the Managing Committee. All decisions of
the Managing Committee must be included in the minutes of the Managing
Committee.

 

 

 

 

c)The financial obligations and other agreements and covenants of CLIENT or its
parent company, Lakeland Industries, Inc. (“Lakeland USA”) relating to Lakeland
USA’s financing transaction with Alostar Bank, shall not be subject to review,
discussion or decision by the Managing Committee and are not within the
jurisdiction of the Managing Committee. Provisions between Lakeland USA and
Alostar Bank included in the foregoing restriction, include, without limitation,
the Tencate USD $500,000 exposure limit, the corporate capital expenditure limit
and the restriction on cash advances from Lakeland USA to CLIENT.

d)If the event of a disagreement among the representatives of the Managing
Committee, the most conservative financial decision will be adopted. In the
event of a continuing disagreement, the members shall use reasonable good faith
efforts to resolve any such differences they may have. If they fail to resolve
these differences, then the members shall jointly refer any disputes to the
Arbitration and Mediation Center of the American Chamber of Commerce in Sao
Paulo (AMCHAM), in accordance with Section 12 below.

e)Named, herein, for representation on the Managing Committee, are:

f)By CLIENT: Eduardo Tavarez, registered with individual Taxpayers’ Roll CPF
under 112.583.238-00, phone (11) 3613-3711, e-mail: eftavarez@lakeiand.com;

g)By CONSULTANT: Luiz Aifredo Mader, registered with individual Taxpayers’ Roll
CPF under 875.804.209.10 and bearer of the professional ID CREA-PR n2 25.399-D,
phone (11) 99401-2530, e-mail: alfmader@hotmail.com.

 

3.COSTS AND REMUNERATION:

 

a)CONSULTANT shall receive, commencing on the Effective Date (defined in Section
7(c) below), as remuneration for the provision of consulting services
contemplated by this agreement, the greater of (i) R$ 25.000 (Twenty Five
Thousand reais) per month (the “Minimum Fee”) or (ii) 10% (ten percent) of
EBITDA of CLIENT calculated based upon U.S. generally accepted accounting
principles (GAAP) (the “EBITDA Amount”). EBITDA shall be defined to mean
earnings before interest, taxes, depreciation and amortization; amounts paid or
expenses incurred in connection with this agreement, including, without
limitation, fees paid to CONSULTANT and the financial analyst and the Commission
(defined below) shall be included as expenses in determining the EBITDA Amount.
The EBITDA Amount shall be calculated as of the last day of each calendar
quarter, subject to final approval by the Managing Committee of CLIENT.

b)Payment of the Minimum Fee shall be made on the 5th day of each month during
the term of this agreement. If the EBITDA Amount calculated for the applicable
calendar quarter exceeds R$ 75.000 (Seventy Five Thousand reais), CLIENT shall
pay to the CONSULTANT the excess amount, if any, on the last day of the month
immediately following the calendar quarter end.

c)The CONSULTANT will designate a financial analyst, an employee of the
CONSULTANT who shall have the necessary competency to perform the
responsibilities of CONSULTANT under this agreement, to provide full-time
services for the CLIENT. The CLIENT may refuse the nomination if it deems the
professional does not meet the qualification requirements needed to perform the
works. In this case, CONSULTANT shall nominate another analyst. The financial
analyst shall be paid a fee for the consulting work of R$ 12,000 (twelve
thousand reais) per month, which fee shall be paid directly by CLIENT on the 5th
day of each month.

 

 

 

 

d)CLIENT shall reimburse CONSULTANT for the following expenses incurred in
connection with the provision of services under this Agreement and upon
provision of the appropriate expense vouchers:

·Transportation to locations outside the metropolitan area of São Paulo / SP;
and

·Accommodation and food for professionals of CONSULTANT outside the metropolitan
area of São Paulo - SP.

·Any costs or expenses incurred by CONSULTANT in excess of R$5,000 in the
aggregate during any calendar quarter shall be pre-approved in writing by the
CLIENT.

 

4.OBLIGATIONS:

 

a)CONSULTANT agrees to be bound by the provisions set forth in the Annex I
(Foreign Corrupt Practices Act Compliance) attached hereto and made a part of
this agreement as if fully set forth in this agreement. CONSULTANT shall sign on
a quarterly basis the declaration of compliance with the provisions set forth in
the attached Annex I.

b)CONSULTANT must comply, and be responsible for ensuring that CONSULTANT’S
employees comply, with the NDA (non-disclosure agreement) signed by the parties.

c)CONSULTANT must comply, and be responsible for ensuring that CONSULTANT’S
employees comply, with provisions of Law 12.846, of 2013.

d)CLIENT shall make the monthly payments to the CONSULTANT as contemplated by
this agreement.

e)CLIENT shall arrange a place and ways for the financial analyst of the
CONSULTANT to perform its obligations to CLIENT as contemplated by this
agreement.

 

5.EQUITY SALES:

 

a)If during the term of this agreement there is a sale of all of the outstanding
capital stock of the CLIENT (a “SALE”), CONSULTANT shall be paid, as commission,
an amount equal to ten percent (10%) of the Net Proceeds (defined below) of the
SALE received by CLIENT (the “Commission”). The Net Proceeds shall be an amount
equal to the cash proceeds received by CLIENT less (i) selling expenses
(including commissions, legal, accounting and other professional and
transactional fees); (ii) taxes (including sales, income, capital gains,
transfer, deed or mortgage recording taxes) paid or reasonably estimated to be
payable in connection with such Sale; and (iii) the principal, premium or
penalty, interest and other amounts required to be paid in respect of any
indebtedness of CLIENT and/or Lakeland USA or any of their subsidiaries. For the
avoidance of doubt, the calculation of proceeds of the SALE shall not take into
account any debt of CLIENT assumed by the purchaser.

b)The CLIENT agrees that the minimum purchase price of a SALE of the CLIENT
shall be seventy percent (70%) of the book value of the CLIENT determined in
accordance with U.S. GAAP. For the avoidance of doubt, such book value shall
reflect the VAT liability which is not, as of this date, reflected in the books
and records of CLIENT pursuant to Brazil GAAP but is reflected on books and
records maintained in accordance with US. GAAP.

 

 

 

 

c)CONSULTANT acknowledges and agrees that CONSULTANT shall not be entitled to be
paid the Commission if EDUARDO TAVAREZ or any affiliate is the purchaser in a
SALE transaction.

 

6.COLLATERALS:

 

Attend at present, acting as guarantors and major payers, obliged with
CONSULTANT Mr. EDUARDO TAVAREZ, Brazilian, married, engineer, registered with
Individual Taxpayers' Roll ("CPF/MF") under # 112.583.283-00, both expressly
renouncing, at this time, to all benefits as set forth in articles 827 and its
sole paragraph, and 835 and 837 of the Brazilian Civil Code.

 

7.VALIDITY OF THE AGREEMENT:

 

a)CONSULTANT shall not assign any of its rights or obligations hereunder without
the prior written consent of CLIENT.

b)This Agreement and all the obligations and benefits hereunder shall inure to
the successors and permitted assigns of the parties hereto.

c)This Agreement shall be effective (the “Effective Date”) upon delivery of
first loan guaranteed by CONSULTANT for CLIENT in the amount of at least
R$500,000.

d)The Agreement has a term of 12 months commencing from the Effective Date and
may be extended for an additional 12 months upon the mutual written agreement of
the parties.

 

8.TERMINATION OF THE AGREEMENT:

 

The agreement may be terminated in accordance with the following rules:

 

a)By CONSULTANT at any time on sixty (60) days prior written notice to CLIENT.

b)By CLIENT at any time after the expiration the one hundred eighty (180) day
period immediately following the Effective Date. If CLIENT shall terminate this
agreement without cause prior to the expiration of such one hundred eighty day
period, then CONSULTANT shall be entitled to be paid the Monthly Amount for an
additional three months following such breach. For purposes of this agreement
“cause” shall include, without limitation, termination by CLIENT due to breach
of this agreement by CONSULTANT.

c)In the event of any termination of this agreement for any reason, CLIENT shall
settle any outstanding obligations or liabilities guaranteed by CONSULTANT (or
affiliates) pursuant to this agreement and/or remove such guarantees by
CONSULTANT (or affiliates) within one hundred eighty (180) days of the
termination.

d)In the event of a Sale of CLIENT to a party introduced by CONSULTANT during
the term of this agreement, CONSULTANT covenants and agrees that CONSULTANT
shall continue to comply with and be bound by the provisions of Section 4(a) and
4(b) of this agreement which provisions shall expressly continue to survive for
a period of one hundred eighty (180) days after the expiration or termination of
this agreement, except that the provisions of paragraphs (d) and (e) of Annex I
attached hereto shall survive indefinitely.

 

 

 

 

9.CONTRACTUAL FINE:

 

If the CLIENT cancels this agreement without cause (as herein defined) on less
than six (6) months’ notice, it shall be obligated to pay to CONSULTANT an
amount equal to three months of the Monthly Fee.

 

10.GENERAL PROVISIONS:

 

a)This agreement is signed in both languages English and Portuguese. In case of
any dispute or disagreement, English will prevail and will be the governing
language of the contract.

b)The parties acknowledge and agree that Lakeland USA is not a party to this
agreement and shall not be bound by the terms and provisions hereof or in any
way liable hereunder.

c)Brazilian Law is the substantive applicable law to this contract.

 

11.DECLARATIONS:

 

The signatories to the parties declare, under penalty of the law, that they
express, in this document, their legitimate desires, having technical skill and
/ or being assisted by professionals with expertise to understand all the terms
and conditions herein, and may not claim error and / or ignorance to evade the
fulfillment of their obligations herein agreed.

 

12.DISPUTE RESOLUTION:

The parties elect the Arbitration and Mediation Center of the American Chamber
of Commerce in São Paulo (AMCHAM), to settle by arbitration any questions or
issues arising out of this instrument, no matter how privileged, under the Rules
of Arbitration of said Institution, as well as according to the following
provisions:

 

a)The place of arbitration will be the City of São Paulo, State of São Paulo,
Brazil.

b)Each party shall appoint one arbitrator. The arbitrators appointed by the
parties shall, jointly, appoint the presiding arbitrator. If the arbitrators do
not reach an agreement concerning the appointment of the presiding arbitrator,
the appointment shall be made in accordance with the Arbitration Rules of the
Arbitration and Mediation Center of the American Chamber of Commerce in São
Paulo (AMCHAM).

c)The parties further agree that only a citizen of the United States shall be
appointed as presiding arbitrator, and that at least two of the three
arbitrators must be citizens of the United States.

d)The language of the arbitration will be the English.

e)The arbitration will be confidential. Both parties shall not reveal to the
public any information about the existence and the result of the arbitration or
about documents and other evidence produced during the proceedings subject to
the requirements of applicable law, including, without limitation, the rules and
regulations of the U.S. Securities and Exchange Commission.

 

 

 

 

f)The Courts of the City of São Paulo, State of São Paulo, Brazil, will have
competence to decide on urgent measures before the setting up of the arbitration
panel. After the arbitration panel is established, the arbitrators will have the
power to maintain or review any urgent measures held by the State Courts.

 

In witness whereof, the parties execute this Agreement in two equal
counterparts, before two (2) witnesses.

 

São Paulo, 27 June of 2014

 

/s/ Luiz Alfredo Mader     /s/ Laercio Longo   /s/ Eduardo Fernandes Tavarez
CONSULTANT   CLIENT WITNESS:    

 

      NAME:   NAME: CPF:   CPF: RG:   RG:

 

 